Citation Nr: 0827561	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; A.A.; J.J.; and I.T.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Los Angeles, California.  The veteran provided 
testimony at a hearing conducted before the undersigned 
Veterans Law Judge in August 2005, a transcript of which is 
of record.  Further, the record reflects that additional 
evidence was submitted at this hearing, and that he waived 
having initial RO consideration of this evidence in accord 
with 38 C.F.R. § 20.1304.

In August 2008, the Board found that good or sufficient cause 
was shown under the provisions of 38 U.S.C.A. § 7107and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket.

In a November 2005 decision, the Board reopened the veteran's 
previously disallowed claim of entitlement to service 
connection for Parkinson's disease and denied the claim on 
its merits.  The veteran appealed the Board's November 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Joint Motion for Remand, 
which was granted by Order of the Court in February 2008, the 
parties (the Secretary of VA and the veteran) determined that 
a remand was warranted for this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The contentions submitted by and on behalf of the veteran, to 
include at the August 2005 hearing, are, in essence, that his 
Parkinson's disease is causally related to 
meningitis/encephalitis for which he was treated in 1956.  
Moreover, there are medical opinions in support of this 
contention.  See June 1990 private medical statement from 
C.W., M.D. and Professor of Neurology; November 1991 
statement from C.W., M.D. and Professor of Neurology; 
February 2003 medical statement from VA Neurologist; August 
2005 medical statement from VA Neurologist.  

Pertinent to this remand, all of the opinions in support of 
the veteran's claim are based upon the premise that he had 
meningitis and encephalitis in 1956.  However, the actual 
records from the December 1956 to February 1957 period of 
hospitalization do not diagnose this condition, but multiple 
neuropathy, acute, due to undetermined cause.  Furthermore, 
none of the clinicians who promulgated the opinions 
supporting the veteran's claim appear to have reviewed the 
claims file, particularly the service medical records and the 
1956 hospitalization which is the basis for these opinions.  
In July 2003, the veteran's claims file was sent for review 
by a VA neurologist; the medical opinion provided reflects an 
opinion that diagnoses by the VA neurologist were a history 
of what was most likely to have been acute polyarticular 
neuritis in 1956.  

Nevertheless, the veteran continues to assert that he was 
treated for meningitis and encephalitis in 1956, and at a 
September 1988 VA examination, the veteran indicated on his 
medical history that Dr. A.L. Muff of Camarillo, California 
treated him for spinal meningitis and Parkinson's disease 
from 1956 until Dr. Muff's death in 1985.  At the August 2005 
Board hearing, the veteran's daughter clarified that Dr. Muff 
actually began treating the veteran while he was still on 
active duty.  Hearing Transcript, p. 11.  She also indicated 
that she had tried to get VA to request the records of Dr. 
Muff when he died, but she did not know if they did, or if 
they were successful.  Id. at 11-12.  

Despite her assertions, the Board observes that the claims 
file fails to reflect any request for assistance in obtaining 
records from Dr. Muff.  Thus, it appears that these records 
were never requested.  In its February 2008 Joint Motion for 
Remand, the parties agreed that although Dr. Muff passed away 
in 1982, there is no indication in the claims file that these 
records are unavailable.  

VA has a duty to assist a veteran in obtaining records not in 
the custody of a Federal department or agency that are 
relevant to his claim.  38 C.F.R. § 3.159(c)(1) (2007).  This 
duty will generally consist of an initial request for the 
records, and, if the records are not received, at least one 
follow-up request unless a response to the initial request 
indicates that the records sought do not exist or that a 
follow-up request would be futile.  Id.  In the present case, 
the records of Dr. Muff may assist the veteran in 
substantiating his claim.  Moreover, as there is no 
indication that these records are unavailable, it is 
necessary for VA to make reasonable efforts to obtain these 
records.  Thus, a remand is necessary to notify the veteran 
that he has the opportunity to either (1) provide VA with the 
appropriate information required to request the records of 
Dr. Muff, or (2) submit the records of Dr. Muff.  If the 
veteran submits information and consent to request the 
records of Dr. Muff, the agency of original jurisdiction 
(AOJ) should make reasonable efforts to obtain these records.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
Parkinson's disease.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Contact the veteran and request that he 
either (1) submit the records of Dr. A.L. 
Muff, or (2) complete a VA Form 21-4142 
"Authorization for Release of Information" 
so that VA may make reasonable efforts to 
obtain the records of Dr. A.L. Muff.  The 
veteran should be expressly notified that 
it is his responsibility to identify the 
appropriate facility/person to contact in 
order to request the records of the 
deceased Dr. Muff and provide the address 
of such person/facility.  After securing 
the necessary release from the veteran, 
obtain these records.  All requests for 
these records should be clearly documented 
in the claims folder, including any 
response, positive or negative.  At least 
one follow-up request should be sent unless 
a response to the initial request indicates 
that the records sought do not exist or 
that a follow-up request would be futile

3.  If medical evidence is received which 
indicates that the veteran had meningitis 
and/or encephalitis during service or 
shortly thereafter, consider whether 
further development, including a VA 
examination, is necessary prior to 
readjudicating the claim.  

4.  Review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The Board notes 
that this claim has been advanced on its 
docket as good or sufficient cause was 
shown under the provisions of 38 U.S.C.A. 
§ 7107and 38 C.F.R. § 20.900(c).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




